Citation Nr: 1216868	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  05-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to a rating in excess of 10 percent prior to February 17, 2011, and in excess of 20 percent thereafter, for degenerative joint disease of the low back (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty from July 1980 to November 1991 and from October 2001 to October 2002, with additional periods of duty with the Georgia Army National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a left shoulder disorder and a rating in excess of 10 percent for the Veteran's back disability.  

In September 2010, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  Then, in a March 2011 rating decision, the RO assigned a 20 percent rating for the Veteran's service-connected back disability, effective from February 17, 2011.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The RO did not comply with the Board's September 2010 remand regarding the Veteran's claim for service connection for a left shoulder disorder.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

Some of the ordered development was accomplished, such requesting records regarding the Veteran's 2002 treatment at Fort Benning or McPherson for a shoulder disorder.  In a December 2010 response to the RO's inquiry, the National Personnel Records Center (NPRC) said that it did not have such records on file.  The RO also afforded the Veteran a VA examination that was performed in February 2011. 

But other development requested by the Board was not accomplished.  Notably, the Board directed the RO to contact the Georgia Army National Guard and request all records regarding the Veteran's service and said that his date of discharge (retirement), October 1, 2006, "must be provided".  However, letters sent to the Adjutant General of Georgia in September and December 2010 do not include the Veteran's retirement date.  In a January 14, 2011 letter from the Georgia Army National Guard Human Resources office, the RO was told that service records were stored in the State Archives according to "date of discharge" and that requests to the State Archives could not be submitted without that date (emphasis in the original).  The RO was advised to resubmit its request with the Veteran's date of discharge for further assistance.  There is no indication that the RO responded and provided the Veteran's retirement date, nor has it obtained the Veteran's National Guard service records.  Id.

Further, in February 2011, a VA examiner, who previously examined the Veteran in January 2008, opined that the Veteran's left shoulder disorder, diagnosed as left shoulder strain, was not related to service based, in large measure, on review of the normal September 1991 separation examination report.  However, it does not appear that the examiner considered the Veteran's October 2001 entrance and October 2002 separation examination reports (in volume 1 of the claims file).  The Veteran's October 2001 Report of Medical History shows that he reported having a painful right shoulder.  Further clarification of the examiner's opinion is warranted prior to appellate consideration of the Veteran's claim.

Additionally, the Veteran has variously attributed his claimed left shoulder disorder to a 1982 motor vehicle accident in service (see e.g., February 2010 written statement), responding to Scud missile alerts during the Persian Gulf War by diving into bunkers, and mobilization from 2001 to 2002 (see e.g., March 2010 written statement).  In a March 2011 written statement, the Veteran said his personnel records would contain information obtained during line of duty investigations conducted by his unit at the time of his accident that would substantiate his service connection claim.  The Veteran's service personnel records are of record, as are some line of duty investigation reports he submitted, dated in 2002, regarding back pain.  In a May 2010 statement, he said the line of duty records occurred during his 2001 to 2002 mobilization.  On remand, efforts should be made to obtain any additional line of duty records regarding the Veteran.

Finally, as to his claim for an increased rating for his back disability, during his February 2011 VA examination, the Veteran said that he received private medical treatment for his back, and last saw his private physician in July 2010.  But, in his March 2011 letter, the Veteran said that he received treatment at the VA outpatient clinic in Newman, Georgia, and several days of therapy at the VA medical center (VAMC) in Decatur, Georgia.  As such, the record suggests that additional VA medical evidence might be available that is not before the Board at this time.  Thus, an effort should be made to obtain these VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the George Army National Guard and request all records regarding the Veteran's service, to particularly include line of duty determinations and service treatment records.  The Veteran's date of discharge (retirement), October 1, 2006, must be provided (see e.g., January 14, 2011 letter from C.L.J., SGT., GA-ARNG, Human Resources NCO (Military)).  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Contact the NPRC, the Department of the Army, and any other appropriate federal agency, and request all line of duty determinations regarding the Veteran's second period of service from October 2001 to October 2002.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. Obtain all medical records regarding the Veteran's treatment at the VAMC in Decatur and the VA outpatient clinic in Newman, Georgia, for the period from July 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be included in the claims file.

4. After obtaining the records requested above, the Veteran's medical records should be returned to the examiner who performed the February 2011 VA neurological disorders examination.  (If, and only if, that examiner is unavailable, should the records be forwarded for review by another VA examiner, preferably an orthopedist or neurosurgeon, if available.  An examination may be conducted if deemed necessary, but is not required.  If the Veteran is found to have a diagnosed left shoulder disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that any such diagnosed left shoulder disorder was caused by military service, including the Veteran's active duty from July 1980 to November 1991 and from October 2001 to October 2002, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability)).  Based on a review of the medical records and examination findings, the examiner is requested to render an opinion as to whether it is as likely as not that the Veteran's diagnosed left shoulder strain was caused by his military service from October 2001 to October 2002.

5. After completion of the above, review the expanded record and readjudicate the issues of entitlement not service connection a left shoulder disorder and an increased rating for degenerative joint disease of the low back.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


